Citation Nr: 1619538	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2015 the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; total occupational and social impairment are not shown.

2.  The Veteran's service-connected PTSD is shown to be of such a nature or severity as to prevent her from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not greater, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in November 2011 VA notified the Veteran of the elements of an increased rating claim and a TDIU, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  The Veteran was also notified of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA's duty to assist has been satisfied as to these matters.  Private treatment records have been secured.  The RO arranged for VA examinations in December 2011 and October 2015.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO's actions substantially complied with the June 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection is in effect for PTSD rated 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411 throughout the duration of the appeal.  The Veteran contends that a rating in excess of 50 percent is warranted for her PTSD.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. §4.126.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for her appeal.

The scores assigned under the GAF scale are an important consideration under DSM-IV.  See e.g., Richard 9 Vet. App. at 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

At issue in this case is whether the Veteran's PTSD symptomatology results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood or total occupational and social impairment as is required for the assignment of a disability rating in excess of 50 percent for PTSD.

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In January 2010 the Veteran underwent a private psychological evaluation by a master-level therapist, L.G., who noted that she had been treating the Veteran since October 2008.  During the evaluation, the Veteran reported she was having night sweats and nightmares about sexual harassment; her sleep was poor.  She reported she was not able to work because of heart problems.  She stated she has problems with intimacy and letting anyone get close.  She does not like it when her "boyfriend" touches her.  Further, she fears the inability to control angry outbursts; she feels like hitting somebody when she is angry.  The diagnoses were chronic, severe PTSD and depressive disorder, not otherwise specified (NOS).  The therapist noted the Veteran was considered to be permanently and totally disabled and unemployable.

On December 2011 VA (fee basis) psychiatric examination, the Veteran reported having recurrent recollections of the in service military sexual trauma (MST) she experienced.  She has nightmares 3 to 4 times per week.  She denied flashbacks, intense psychological distress or physiological reactivity.  She avoids thinking about what happened to her.  She avoids going to the dentist, being in crowds, having sex with her husband and watching anything about the military on television.  She feels detached from people and has trouble trusting them.  She had a restricted range of affect.  She enjoys reading and going to church.  She denied memory loss for the trauma or a sense of a foreshortened future.  She gets approximately 4 hours of sleep at night.  She is irritable and has difficulty concentrating.  She also has an exaggerated startle response.  She denies any problems with hypervigilance.  She denied a history of psychiatric hospitalizations or emergency room visits.  She denied a history of violent behavior or panic attacks.  She denied suicidal attempts, but does have an occasional suicidal thought; she relies on her faith to stay safe.  She stated she got along well with her parents when they were both living.  She gets along well with her five siblings.  Regarding employment, she reported that after service she worked at a hospital as a lab technician for 13 years.  Then she worked as a medical assistant for an oncology outpatient practice and a family medical clinic.  She stated that these jobs worked well for her because she was able to work alone.  She had not been able to work since April 2009.  She had become increasingly anxious and stressed, which caused angina.  It was recommended that she retire from work.

On mental status examination, she was appropriately dressed and groomed and she was pleasant.  She showed no signs of psychomotor agitation or retardation.  Her mood was depressed; her affect was restricted.  Her speech was normal in tone, rate and content.  Her thoughts were organized and logical.  There was no evidence of psychosis.  She denied suicidal or homicidal ideas.  She was a reliable historian.  Her concentration was normal.  She did not have panic attacks.  She was able to understand simple and complex commands and did not appear to be a threat of danger to herself or to others.  She reacted with a sense of helplessness due to the MST.  She has a re-experiencing of the event with recurrent recollections and nightmares.  She has avoidance of stimuli associated with the trauma such as avoiding thinking or talking about it, avoiding activities that arouse recollections of the event, feelings of detachment from others and a restricted range of affect.  She also has symptoms of increased arousal such as difficulty sleeping, irritability, an exaggerated startle response and difficulty concentrating.  The diagnosis was PTSD.  The examiner indicated that no other mental disorder had been diagnosed.  Her GAF score was 50.  The examiner noted that the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.  Her symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or work-like setting, disturbance of motivation and mood and occasional suicidal thoughts.  Her prognosis was good.  With regard to her inability to work, the examiner noted that it was, in part, due to her anxiety caused by her abuse and resulting PTSD.  

In January 2012 the Veteran again underwent a private psychological evaluation by L.G..  L.G. diagnosed chronic severe PTSD and depressive disorder, NOS.  The Veteran's GAF score was 37.  It was noted that the Veteran was unable to work due to heart problems.  The Veteran had poor sleeping habits (4 hours per night); and she feels tired when she gets up.  The Veteran is married and reported having problems with intimacy and trust in the marriage.  She was also having memory problems; she forgets where she is going when driving (she stated she use to be able to drive anywhere with no problem).  She forgets what she reads.  She has trouble with focus and not being able to follow through and finish tasks.  She stated she is more irritable, and fusses at people more.  L.G. noted that the Veteran was considered to be permanently and totally disabled and unemployable.  

In an August 2015 psychological evaluation by L.G., a diagnosis of chronic severe PTSD and depressive disorder, NOS was rendered.  L.G. noted that the Veteran was depressed.  She felt discouraged that her marriage did not last.  She had more crying spells and mood swings.  She does not socialize; she prefers to stay at home by herself.  She has memory problems, especially when driving.  She often has to read an article twice because she forgets what she read.  She also has problems staying focused.  She has not able to follow through and finish tasks.  She reports that she is more irritable and fusses at people more.  L.G. noted that the Veteran was considered to be permanently disabled and unemployable.

On October 2015 VA PTSD examination, the Veteran reported current symptoms including intrusive thoughts and nightmares about the MST as well as feeling emotionally and physiologically distressed when reminded of the MST.  She reported avoiding thoughts, emotions, activities, people, and situations related to the MST.  She reported loss of interest in some activities.  She also reported developing negative beliefs about herself, others, and the world as a result of the MST.  The Veteran reported sleep disturbance and hypervigilance.  She described having an overall good relationship with family and friends.  She stated that her marriage ended due to problems related to intimacy due to her PTSD due to MST.  The Veteran stated she was married about 21/2 years before divorcing because of PTSD symptoms that had a negative impact on her ability to engage in physical intimacy with her husband.  She reported that she has friends.  She said that she had one friend who wanted to call her 3-4 times per day and the Veteran stopped answering the phone.  The Veteran discussed that she has three friends from church with whom she feels comfortable.  She said that they will see each other at church and "once in a while" they will invite the Veteran to breakfast or lunch.  She stated that they are close enough to know that she has been dealing with PTSD. 

The Veteran reported that she has multiple medical problems that affect her ability to work.  She stated she had to stop working to avoid stress because stress exacerbates her medical problems.  She stated that if she had to work currently she would likely have difficulty with irritability if she had to interact with other people on a regular basis.  She described feeling easily irritated by prolonged contact with people she does not know but she stated that she was historically able to have brief contact with patients without feeling irritated.  She noted that she did historically have minor problems at past jobs getting along with co-workers because she was told that she was "not approachable" by other staff, related to her irritability and avoidance.  

On behavioral observation, the Veteran was polite, open, and cooperative during the interview and testing.  She appeared to put forth good effort during the mental status exam and appeared to be a good informant.  She was dressed casually and appropriately with good hygiene.  She walked unassisted and speech was within normal limits regarding articulation, rate, tone, volume, and production.  Her affect was appropriate to the content of her speech.  She was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration during the evaluation appeared adequate based on the Veteran's ability to complete questionnaires, respond to interview questions, and spell a word forward and backward.  Her immediate recall abilities were intact; she correctly recalled the past three presidents from long-term memory.  Therefore, the Veteran's recent and remote memory abilities appear intact.  She displayed some evidence of abstract reasoning in her interpretation of a common American proverb.  Her thought processes were logical and organized during the evaluation.  No evidence of delusions (extremely rigidly held beliefs that are not accurate).  She did not exhibit auditory or visual hallucinations (hearing or seeing things that others cannot hear or see) observed during the evaluation.  She reported no hallucinations or delusions. She described her current mood as "a little bit anxious and sad" and over the past month "a little bit anxious... sad."  The Veteran stated that her most significant problem at this time is "finances."  

The examiner noted that the Veteran's PTSD symptoms do have a negative impact on her experience with stress and ability to cope with stress.  Overall, she reported more severe social impairment particularly regarding romantic relationships but she reported minimal impact of her mental health symptoms on her work history.  Integrating these findings, based only on the contribution of mental health symptoms and not on the contribution of medical symptoms and disorders, the Veteran is assessed as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that this evaluation does not incorporate impairment caused by medical symptoms disorders.  

The examiner noted further that the Veteran's PTSD does not prevent her from completing physical labor tasks such as lifting, pushing or pulling.  She discussed that in her field of expertise there was not a substantial amount of physical work.  The Veteran's PTSD does not fully prevent her from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  The Veteran stated that she would have difficulty working in any physical or sedentary work environment as she is more emotional now so she would have difficulty working long hours around the same people without getting irritated.  She reported that she has multiple medical problems that affect her ability to work.  She stated she had to stop working to avoid stress because stress exacerbates her medical problems.  The examiner noted that her PTSD symptoms do have a negative impact on the Veteran's experience of stress and ability to cope with stress.  

The examiner summarized the Veteran's level of occupational and social impairment with regard to her mental diagnosis as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
Since 2014 the Veteran's primary care physician has consistently documented that the Veteran's PTSD and depression symptoms have been stable and/or "subsyndromal".  Prior to that the Veteran had reported an increase in symptoms in 2013 when she was also experiencing medical problems.  Prior to this in 2011-2012 PTSD and depression symptoms were described as stable and subsyndromal.  

On review of the record, the Board finds that throughout the appeal period, the evidence is in equipoise with regard to whether the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.  At no time has the Veteran's symptoms more nearly approximated a rating in excess of 70 percent under the General Rating Formula.  Specifically, her PTSD symptoms were not of such severity or frequency to result in total occupational and social impairment.

The evidence actually weighs against a finding that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  The Board acknowledges that while the overall effect of the Veteran's PTSD symptoms is at issue as opposed to the mere presence or absence of symptoms enumerated in the rating criteria, symptoms enumerated in the rating criteria nevertheless do serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.

Turning to the evidence of record, the Board finds that there is credible evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  As for the affect of her PTSD symptoms on her occupational functioning, during the December 2011 VA (fee basis) examination the Veteran reported that her jobs as a lab technician and medical assistant worked well for her because she was able to "basically work alone."  In 2009 she had become anxious and stressed, which caused angina, which rendered her unable to work.  The December 2011 VA (fee basis) examiner noted that the Veteran's inability to work was partly due to her PTSD symptoms.  During the October 2015 VA PTSD examination, however, she described being successful at her jobs regardless of symptoms and trauma history.  She stated she enjoyed working with patients.  She reported no history of disciplinary problems at work caused by her PTSD symptoms.  She stated that she had never been in trouble at a job and was never fired.  While working at a hospital, she was promoted and assigned to train other people.  She had not worked since 2009, however.  She did mention that if she had to work currently she would likely have difficulty with irritability if she had to interact with other people on a regular basis.  She reported having multiple medical problems that affect her ability to work.  She stated she had to stop working to avoid stress because stress exacerbates her medical problems.  The examiner noted that her PTSD symptoms do have a negative impact on her experience of stress and ability to cope with stress.  

The June 2015 Board remand asked the VA examiner to address the private records that show a GAF score of 37.  Specifically, in a January 2012 letter, the Veteran's master-level therapist, L.G. indicated that she diagnosed the Veteran with PTSD and depressive disorder NOS and assigned a GAF score of 37.  The therapist stated that she considers the Veteran to be "permanently and totally disabled and unemployable[.]"  

As for the effect of the Veteran's PTSD symptoms on social functioning, the evidence shows she has some relationships with family and friends.  She was married three times.  She stated that the last divorced was because of her PTSD symptoms that had a negative impact on her ability to engage in physical intimacy.  She had good relationships with her parents when both were living and with her five siblings.  She has a "mentally challenged" daughter (age 30), who she helps dress every morning and waits with her until the van arrives to take her daughter to work.  She picks-up her granddaughter from kindergarten daily.  She resides with her two daughters, her son-in-law and her granddaughter.  She attends bible study and church services weekly.  She stated that she has three friends from church with whom she feels comfortable.  They see each other at church and "once in a while" they will go to breakfast or lunch.  During an August 2015 psychological evaluation with L.G., however, the Veteran was depressed and felt discouraged that her marriage did not last.  She had more crying spells and mood swings.  She reported that she did not socialize, and preferred to stay at home by herself.  She reported that she was more irritable and "fusses" at people more.  It is not shown by the evidence noted above that the Veteran's PTSD symptomatology is reflective of total social impairment.  While her marriage may have ended due to problems related to intimacy due to her PTSD and she prefers staying at home by herself, she has maintained close relationships with family and friends.  Accordingly, her ability to establish and maintain effective relationships is more nearly analogous to "an inability to establish and maintain effective relationships" as contemplated by the assignment of the 70 percent disability rating.  In essence, the Board concedes that the Veteran has had difficulty in her marriage relationships, however, that does not rise to the level of total social impairment.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 70 percent rating through the appeals period.  A preponderance of the evidence is against a finding that the Veteran's disability picture and symptomatology, taken as a whole, more nearly approximate the criteria for higher 100 percent evaluation at any time during the appeals period.  The clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 70 percent schedular rating, but no higher, under diagnostic code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

The Veteran had generally the same level of PTSD disability throughout the entire period on appeal, such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.  

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff d, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  Throughout the appeals period the Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, depressed mood, anxiety, self-isolation, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  These manifestations are contemplated in the applicable rating criteria.  The Veteran stated that she would have difficulty working in any physical or sedentary work environment as she is more emotional and would have difficulty working long hours around the same people without getting irritated.  The Board finds that the Veteran has not described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, her descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Thus, the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether the Veteran is entitled to TDIU, neither her non-service-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).  The Veteran is a high school graduate and has an associate's degree in theology.  During her military service, she worked as a cardiology technician.  Following military service, she has worked for a data entry service for two years, then trained to become a telephone operator.  She worked several years as a telephone operator, then went into the medical field as a phlebotomist and medical technician.  She last worked full-time as a phlebotomist in April 2009.

Service connection is currently in effect solely for PTSD, rated as 70 percent disabling.  As such, the schedular requirements noted above for a TDIU are met.  

The Veteran's private mental health therapist, L.G. indicated she was not able to work.  L.G. considered the Veteran to be permanently and totally disabled and unemployable.  While this conclusion may be partially based upon physical disability, the GAF score of 37 reflects a belief that the service-connected PTSD could be solely responsible for unemployability.  At the December 2011 VA (fee basis) examination the Veteran disclosed that she worked as a medical assistant until April 2009, when it was recommended that she retire, after 13 years on the job.  She stated she had become increasingly anxious and stressed, which caused her to have angina.  She has not worked since 2008 after having open heart surgery with "bypass times seven."  She has congestive heart failure and has developed angina such that she has to keep "nitro" with her and she cannot be in stressful situations.  

During the October 2015 VA examination, the Veteran stated she would have difficulty working in any physical or sedentary work environment as she is more emotional now and would have difficulty working long hours around the same people without getting irritated.  She also stated "I'm kind of at a point in my life where I don't want to be bothered with that kind of stuff...  I'd have to deal with people and I'd have to deal with attitudes."  She stated that the patients she used to work with "came and they went."  She described feeling easily irritated by prolonged contact with people she does not know but she stated that she was historically able to have brief contact with patients without feeling irritated.  She noted that she did historically have minor problems at past jobs getting along with co-workers because she was told that she was "not approachable" by other staff, related to her irritability and avoidance.  She stated that since she was told that she was "not approachable," she "wouldn't want to cause any morale problems" because she would probably avoid interacting with co-workers which might have a negative impact on the work environment.  The October 2015 VA examiner found that the Veteran's PTSD does not fully prevent her from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  The examiner also found that the Veteran's PTSD does not prevent her from completing physical labor tasks such as lifting, pushing or pulling.  Thus, this report supports the conclusion that she is at least partially prevented from completing sedentary tasks.  The board concludes that the evidence is in equipoise as to whether the Veteran's PTSD prevents her from securing and following any substantially gainful occupation for which she is qualified based upon her education and work history.  Thus, the evidence does support a finding of unemployability due to the Veteran's service-connected PTSD. 


ORDER

Entitlement to a rating of 70 percent, but not greater, for PTSD is granted.

Entitlement to a TDIU is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


